Case: 21-1660    Document: 47    Page: 1   Filed: 06/22/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

 DANIEL HAGGART, KATHY HAGGART, HUSBAND
  AND WIFE, FOR THEMSELVES AND AS REPRE-
  SENTATIVES OF A CLASS OF SIMILARLY SITU-
       ATED PERSONS, GORDON ARTHUR
    WOODLEY, PERSONAL COUNSEL FOR KIT-
 TINGER DEED CLAIMANTS, WESTPOINT PROP-
   ERTIES, LLC, C/O FARAMARZ GHODDOUSSI,
   CLEVELAND SQUARE, LLC, RC TC MERIDIAN
 RIDGE, LLC, TWOSONS LLC, GRETCHEN CHAM-
    BERS, WILLIAM AMES, DENNIS J. CRISPIN,
   DEBLOIS PROPERTIES LLC, C/O DAVID AND
 DEBRA DEBLOIS, STAR EVANS, MICHAEL B. JA-
  COBSEN, FRANCES JANE LEE, SUSAN B. LONG,
  CLAUDIA MANSFIELD, FREDERICK P. MILLER,
  SUSAN L. MILLER, PBI ENTERPRISES, LLC, MI-
 CHAEL G. RUSSELL, ELANA RUSSELL, JAMES M.
 SATHER, KELLY J. SATHER, JAMES E. STRANG,
 D. MICHAEL YOUNG, JULIA H. YOUNG, MOLLY A.
 JACOBSEN, LESLIE MILSTEIN, ALISON L. WEBB,
              PATRICIA STRANG,
                    Plaintiffs

                DENISE LYNN WOODLEY,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1660
Case: 21-1660    Document: 47     Page: 2    Filed: 06/22/2022




 2                                             HAGGART   v. US



                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:09-cv-00103-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                  Decided: June 22, 2022
                  ______________________

     GORDON ARTHUR WOODLEY, Bellevue, WA, argued for
 plaintiff-appellant.

     BRIAN C. TOTH, Environment and Natural Resources
 Division, United States Department of Justice, Washing-
 ton, DC, argued for defendant-appellee. Also represented
 by TODD KIM.
                  ______________________

     Before PROST, REYNA, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
     In 2009, the United States Court of Federal Claims
 (Claims Court) certified a class of landowners seeking just
 compensation from the United States under the Fifth
 Amendment to the Constitution for what they alleged was
 a government taking of their property. Two of the class
 members are spouses Denise and Gordon Woodley, who
 sought compensation for taking of property they jointly
 own as community property. After approval of a settlement
 agreement that required payment of compensation to the
 class under the Uniform Relocation Assistance and Real
 Property Acquisition Policies Act (URA), 42 U.S.C.
 § 4654(c), the Woodleys sought attorney’s fees for work per-
 formed by counsel they jointly hired. The Claims Court
 awarded those fees, which are not at issue here.
    What is at issue is a motion filed separately by Denise
 Woodley for fees and expenses. In the motion, she sought
Case: 21-1660      Document: 47    Page: 3    Filed: 06/22/2022




 HAGGART   v. US                                            3



 attorney’s fees for work performed by her attorney-spouse,
 Gordon Woodley, joint owner of the property at issue and
 co-plaintiff in the case, explaining that he was one of her
 lawyers throughout the proceeding, and she also sought to
 recoup certain expenses. The Claims Court denied the mo-
 tion, reasoning that pro se litigants cannot recover attor-
 ney’s fees and expenses and that the work of Gordon
 Woodley, as a co-plaintiff and joint owner of the property
 at issue, was pro se and thus not compensable. Haggart v.
 United States, 149 Fed. Cl. 651, 661–62 (2020) (Claims
 Court Op.); Haggart v. United States, 151 Fed. Cl. 58, 65–
 66 (2020) (Reconsideration Decision).
     Denise Woodley appeals. We affirm the Claims Court’s
 determination that she is not entitled to attorney’s fees for
 the legal work performed by her attorney-spouse in this
 case. But we vacate the court’s determination that she is
 not entitled to any expenses on that basis, and we remand
 for a determination of the proper reimbursement, if any, of
 the claimed expenses.
                               I
       In 2009, the Claims Court certified a class of landown-
 ers who owned property along a railroad corridor, in the
 State of Washington, that was converted to a recreational
 trail under the National Trails System Act. See Haggart v.
 Woodley, 809 F.3d 1336, 1340–41 (Fed. Cir. 2016) (Haggart
 II). 1 Denise and Gordon Woodley, who jointly owned prop-
 erty along the railroad, were members of the class seeking



     1    The procedural history of this case is extensive.
 E.g., Haggart v. United States, 116 Fed. Cl. 131 (2014)
 (Haggart I), vacated and remanded sub nom. Haggart v.
 Woodley, 809 F.3d 1336 (Fed. Cir. 2016) (Haggart II); Hag-
 gart v. United States, 136 Fed. Cl. 70 (2018) (Haggart III),
 aff’d, 943 F.3d 943 (Fed. Cir. 2019) (Haggart IV). We note
 only relevant aspects here.
Case: 21-1660    Document: 47     Page: 4    Filed: 06/22/2022




 4                                             HAGGART   v. US



 just compensation for the alleged taking. Counsel was ap-
 pointed to represent the class; in addition, Gordon Wood-
 ley, an attorney, represented a subclass of claimants from
 late 2009 until early 2014, a representation recognized in
 a fee-sharing agreement he had with class counsel.
     In late 2013, class counsel and the government reached
 a tentative settlement agreement, under which the class
 would receive $110 million in principal plus 4.2% interest
 and $2.58 million for attorney’s fees. Haggart II, 809 F.3d
 at 1342. Class counsel filed a motion seeking to be paid a
 30% contingent fee as well, to come out of the principal and
 interest under the common fund doctrine. Id. at 1341 &
 n.4. The Woodleys objected to that request and also to hav-
 ing been denied access to the appraisal data that class
 counsel was using to calculate each claimant’s share of the
 principal. Id. at 1342. The Claims Court rejected the
 Woodleys’ challenges and approved the settlement agree-
 ment and a contingent fee award of approximately $33 mil-
 lion, representing roughly 24% of the common fund. Id. at
 1356 & n.20.
     The Woodleys appealed. They filed an informal open-
 ing brief in this court, proceeding pro se, U.S. Appx. 132–
 55, but they subsequently hired David Frederick and his
 firm to represent them, U.S. Appx. 191–93. We vacated the
 Claims Court’s decision. We held that the award to class
 counsel of a substantial portion of the class’s compensation
 was impermissible under the URA and that the Woodleys
 were entitled to see certain documents relevant to the cal-
 culation of each class member’s compensation, and we re-
 manded for further proceedings. Haggart II, 809 F.3d at
 1351, 1359.
     On remand, the Claims Court ultimately approved an
 agreement consistent with our ruling.       Haggart III,
 136 Fed. Cl. at 81. We affirmed. Haggart IV, 943 F.3d at
 952. The government then paid the principal, interest, and
 fees pursuant to the settlement agreement.
Case: 21-1660      Document: 47   Page: 5    Filed: 06/22/2022




 HAGGART   v. US                                           5



      At that point, the Claims Court entertained additional
 motions for attorney’s fees. One such motion, filed by the
 Woodleys together, sought more than $1 million for reim-
 bursement of fees and costs they incurred to Mr. Frederick
 and his firm beginning in February 2015. A second motion,
 filed by Denise Woodley separately, sought an additional
 payment of roughly $371,800, mostly for attorney’s fees
 covering legal work by Gordon Woodley (through his law
 firm, Woodley Law) from February 2014 to February 2020.
 Applicant Denise Lynn Woodley’s Brief in Support of Re-
 ceiving her URA Expenses at 4–5, Haggart v. United
 States, No. 1:09-cv-00103-CFL (Fed. Cl. Feb. 28, 2020),
 ECF No. 353–1. That motion also sought reimbursement
 of $10,674.16 in expenses—a $505 Federal Circuit filing fee
 paid in June 2014 (in the Woodleys’ first appeal), a $169.16
 fee for URA legislative history research conducted by a
 third party, and a $10,000 appraisal fee to assess the value
 of the property taken.
     The Claims Court, while awarding attorney’s fees to
 the Woodleys for the work of Mr. Frederick and his firm,
 denied Denise Woodley’s request for fees for her husband’s
 legal work starting in February 2014. Claims Court Op.,
 149 Fed. Cl. at 661–62. The Claims Court explained that
 fee-shifting statutes such as the URA generally do not al-
 low pro se litigants to recover legal fees and costs, and it
 denied Denise Woodley’s request on two bases: first, the
 Woodleys, throughout the litigation, “referred to them-
 selves as pro se litigants”; and second, the underlying tak-
 ings claim concerned property jointly owned by the
 Woodleys, and so Gordon Woodley, in all his actions repre-
 senting the interests of his wife, was “simultaneously rep-
 resenting his own interests [as a co-plaintiff] on a pro se
 basis.” Id. at 662. Denise Woodley sought reconsideration
 of that decision and submitted supplemental documenta-
 tion to show fees to Woodley Law for more than $473,700
 through October 2020. The court denied reconsideration,
 Reconsideration Decision, 151 Fed. Cl. at 65–66, while
Case: 21-1660    Document: 47      Page: 6    Filed: 06/22/2022




 6                                             HAGGART   v. US



 increasing the fee award to the Woodleys for the work of
 Mr. Frederick and his firm, id. at 67.
      The Claims Court issued a final judgment on August
 13, 2020. Denise Woodley timely appealed that judgment.
 The Claims Court issued an amended final judgment on
 November 25, 2020, and Denise Woodley timely transmit-
 ted an amended notice of appeal. The appeal is limited to
 the denial to Denise Woodley of (1) fees for Gordon Wood-
 ley’s legal work from 2014 to 2020 and (2) reimbursement
 of certain expenses. We have jurisdiction over her appeal
 under 28 U.S.C. § 1295(a)(3).
                              II
     This court reviews the Claims Court’s ruling on attor-
 ney’s fees for an abuse of discretion, a review that includes
 de novo resolution of underlying legal issues. See Biery v.
 United States, 818 F.3d 704, 710 (Fed. Cir. 2016). Denise
 Woodley claims entitlement to the fees at issue under the
 URA, which provides:
     The court rendering a judgment for the plaintiff in
     a proceeding brought under section 1346(a)(2) or
     1491 of title 28, awarding compensation for the tak-
     ing of property by a Federal agency, or the Attorney
     General effecting a settlement of any such proceed-
     ing, shall determine and award or allow to such
     plaintiff, as a part of such judgment or settlement,
     such sum as will in the opinion of the court or the
     Attorney General reimburse such plaintiff for his
     reasonable costs, disbursements, and expenses, in-
     cluding reasonable attorney, appraisal, and engi-
     neering fees, actually incurred because of such
     proceeding.
 42 U.S.C. § 4654(c). We see no legal error or other abuse of
 discretion in the Claims Court’s rejection of Denise Wood-
 ley’s request for fees under this provision.
Case: 21-1660      Document: 47     Page: 7    Filed: 06/22/2022




 HAGGART   v. US                                              7



     It is accepted here that, under the URA as more gener-
 ally, a pro se litigant who is not an attorney cannot collect
 attorney’s fees. See, e.g., Kay v. Ehrler, 499 U.S. 432, 435–
 36 & n.5 (1991) (in non-URA context, adopting, and noting
 multi-circuit agreement on, denial of fees to non-attorney
 pro se litigants); Naekel v. Dep’t of Transportation, 845
 F.2d 976, 980–81 (Fed. Cir. 1988) (denying fees to non-at-
 torney pro se litigant under Back Pay Act and Equal Access
 to Justice Act (EAJA)). Importantly for the present case,
 the Supreme Court extended that principle to an attorney
 pro se litigant in Kay v. Ehrler, denying fees for civil-rights
 cases covered by the authorization of “a reasonable attor-
 ney’s fee” in 42 U.S.C. § 1988. 499 U.S. at 433, 437–38.
 The Court noted that “the word ‘attorney’ assumes an
 agency relationship, and it seems likely that Congress con-
 templated an attorney-client relationship as the predicate
 for an award under § 1988.” Id. at 435–36 (footnotes omit-
 ted). And the Court explained that “[t]he statutory policy
 of furthering the successful prosecution of meritorious
 claims is better served by a rule that creates an incentive
 to retain [independent] counsel” and “[a] rule that author-
 izes awards of counsel fees to pro se litigants—even if lim-
 ited to those who are members of the bar—would create a
 disincentive to employ counsel whenever such a plaintiff
 considered himself competent to litigate on his own behalf.”
 Id. at 438.
     The rationale of Kay is not limited to § 1988, but has
 been applied to other fee provisions. See, e.g., Kooritzky v.
 Herman, 178 F.3d 1315, 1317–21 (D.C. Cir. 1999) (denying
 fees to attorney-litigant under EAJA, overruling pre-Kay
 circuit precedent); Burka v. U.S. Dep’t of Health & Human
 Services, 142 F.3d 1286, 1289–90 (D.C. Cir. 1998) (denying
 fees to attorney-litigant under Freedom of Information Act
 (FOIA)); Ray v. U.S. Dep’t of Justice, 87 F.3d 1250, 1251–
 52 (11th Cir. 1996) (applying Kay to FOIA fees provision).
 And we have reached the same result under a provision not
 sharing the policy recited in Kay—namely, Federal Rule of
Case: 21-1660     Document: 47     Page: 8    Filed: 06/22/2022




 8                                              HAGGART   v. US



 Civil Procedure 37, which authorizes recovery of “reasona-
 ble expenses incurred in making” a motion regarding dis-
 covery misconduct. Pickholtz v. Rainbow Technologies,
 Inc., 284 F.3d 1365, 1375–76 (Fed. Cir. 2002). We relied in
 Pickholtz on the “incurred” language, concluding that “one
 cannot ‘incur’ fees payable to oneself.” Id. at 1375; see also
 Massengale v. Ray, 267 F.3d 1298, 1302–03 (11th Cir.
 2001) (same for Federal Rule of Civil Procedure 11).
      Denise Woodley makes essentially two arguments for
 the requested URA fees here. First, she argues that the
 URA should be distinguished from other fee statutes be-
 cause the URA was enacted with the purpose of making
 litigants whole. Second, she argues that, even if the Kay
 principle applies to the URA, it should not apply to her in
 this case because she was not a pro se litigant. We address
 those assertions in turn.
                               A
      We see no sound reason to read the URA’s fee provision
 to authorize an attorney pro se litigant to receive attorney’s
 fees when 42 U.S.C. § 1988 and other fee-shifting statutes
 do not. For purposes of calculating the amount of a reason-
 able attorney’s fee under the URA, we have concluded that
 “[n]othing in the language or legislative history of the URA
 suggests that it should receive a different construction
 than other fee-shifting statutes.” Bywaters v. United
 States, 670 F.3d 1221, 1228 (Fed. Cir. 2012). Here, with
 regard to allowing fees to attorney pro se litigants, we sim-
 ilarly have been pointed to nothing in the statutory lan-
 guage or legislative history that persuasively distinguishes
 other fee-shifting statutes for which such fees have been
 held unavailable.
     Denise Woodley points to this court’s observation in
 Haggart II—where we rejected the contingent-fee award to
 be taken out of the class recovery—that “the URA provision
 was expressly enacted with the primary purpose of render-
 ing property owners whole.” 809 F.3d at 1359. But a make-
Case: 21-1660      Document: 47    Page: 9    Filed: 06/22/2022




 HAGGART   v. US                                            9



 whole purpose does not make the URA relevantly different
 from other statutes where pro se representation is not com-
 pensable. In Kay itself, the Supreme Court referred to leg-
 islative history reciting recognition of the elementary
 economic fact that “private citizens needed fee-shifting pro-
 visions to be made whole again.” Kay, 499 U.S. at 436 n.8
 (citation omitted). Similarly, in Naekel, we explained that,
 although the Back Pay Act was enacted with the purpose
 of “mak[ing] the wronged employee reasonably financially
 whole,” such a legislative purpose does not mean that pro
 se litigants may receive fees for their own expenditures of
 time and energy representing themselves in litigation to
 secure the back-pay remedy—whose net benefit is neces-
 sarily reduced by those expenditures. 845 F.2d at 979–80.
      Nor is a different outcome on this issue supported by
 the fact that the URA uses “shall” in its fee provision, as
 quoted above, whereas § 1988 and some other fee statutes
 use “may.” See 42 U.S.C. § 1988; 5 U.S.C. § 552(a)(4)(E)
 (FOIA). The Court in Kay did not rely on (or even discuss)
 the discretion inherent in “may” in its holding that a pro se
 litigant may not recover attorney’s fees; it categorically
 barred pro se litigants, as a class, from recovering attor-
 ney’s fees for time spent pursuing their own cases. Moreo-
 ver, both this court, before Kay, and the D.C. Circuit, after
 Kay, held pro se litigants barred from receiving fees under
 the EAJA fee provision, which provides that fees “shall” be
 awarded where the standards are met.              28 U.S.C.
 § 2412(d)(1)(A); see Naekel, 845 F.2d at 981; Kooritzsky, 178
 F.3d at 1320–21. Accordingly, we conclude that the rule of
 Kay applies to the URA.
                              B
     We also affirm the Claims Court’s application of that
 rule to this case. The underlying claim in this case is about
 the taking of a property interest that is owned jointly by
 the Woodleys together as community property, and they
 pursued that essentially unitary claim jointly, as co-
Case: 21-1660    Document: 47     Page: 10    Filed: 06/22/2022




 10                                            HAGGART   v. US



 plaintiffs, in the litigation. Based on the community-prop-
 erty law of Washington, the government contends that “the
 Woodleys share the property that is the subject of the liti-
 gation in which they are both plaintiffs,” “[Denise] Woodley
 has no legal claim distinct from [Gordon] Woodley’s claim,
 and they shared the same compensation.” U.S. Br. 38.
 Denise Woodley does not contest those premises in her
 opening brief or reply brief. 2 On those premises, Kay is
 sensibly applied to treat the representation pursuing the
 essentially unitary claim as pro se representation on behalf
 of the joint owners: in this situation, an “attorney” who can
 be compensated under Kay must be independent of the
 joint-owner unit.
     The Claims Court properly so held. It explained that
 the Woodleys’ “underlying claim concerns property jointly
 owned by them” and thus, “while Mr. Woodley may have
 assumed the role of representing his wife, he could only do
 so by simultaneously representing his own interests on a
 pro se basis.” Claims Court Op., 149 Fed. Cl. at 662. Those
 determinations reflect the uncontested premises defining
 the nature of the joint interest and claim. And they justify
 the Claims Court’s application of Kay to bar the fee claim
 here.
      Denise Woodley argues otherwise by relying on Rickley
 v. County of Los Angeles, 654 F.3d 950 (9th Cir. 2011). The
 background fact in Rickley was that a married couple had
 filed complaints with the County of Los Angeles concerning
 building and safety violations affecting their jointly-owned
 property, but the Rickley case did not involve a property
 claim, let alone a joint claim about that property. Id. at


      2  There has been no suggestion in this appeal that
 the takings compensation awarded was only for Denise
 Woodley’s share of the property. Nor has it been suggested
 to us that the Woodleys’ interests in the property could
 have been severed to yield distinct legal claims.
Case: 21-1660      Document: 47   Page: 11    Filed: 06/22/2022




 HAGGART   v. US                                           11



 951–52. Rather, after the County allegedly harassed the
 couple in retaliation for the complaints, Rickley, as sole
 plaintiff, brought an action against the County under 42
 U.S.C. § 1983, and Rickley’s spouse served as her attorney.
 Id. at 952. When Rickley succeeded in her § 1983 suit, she
 sought attorney’s fees for work performed by her spouse,
 and the Ninth Circuit held that Kay did not bar an award
 of such fees, stating that “a plaintiff who is represented by
 her attorney-spouse in a successful civil rights action may
 be awarded ‘a reasonable attorney’s fee as part of the costs’
 under § 1988.” Id. at 956; see also id. (“There are times
 when an attorney-spouse may be the only attorney, or the
 best attorney, available to the plaintiff.”).
      The Rickley conclusion does not apply to the materially
 different circumstances here. Rickley was a sole plaintiff
 suing for her own, distinct injury—and that was so even if
 Rickley’s (non-plaintiff) attorney-spouse might have suf-
 fered a separate injury of the same character arising out of
 action directed at both spouses. Id. at 952. In contrast, the
 claim in this case asserts, for both spouses as plaintiffs, a
 joint claim for compensation for loss of jointly owned com-
 munity property. Finding Kay to govern this situation is
 not to question the general principle articulated in Rickley
 that spouse attorneys are not categorically excluded from a
 fee award by Kay. 3
     Further, the record in this case does not demonstrate
 the existence of an attorney-client relationship between
 Denise and Gordon Woodley. As in Kay, the word


     3   Nor is it to question the First Circuit’s recognition
 that Kay does not bar an award of fees to a prevailing plain-
 tiff under § 1988 just because the representation is pro-
 vided by a co-plaintiff who is an attorney, in a situation
 where the plaintiffs were not pursuing a joint property
 claim. Schneider v. Colegio de Abogados de Puerto Rico,
 187 F.3d 30, 32 (1st Cir. 1999).
Case: 21-1660    Document: 47       Page: 12   Filed: 06/22/2022




 12                                             HAGGART   v. US



 “attorney” in the URA indicates that Congress contem-
 plated an attorney-client relationship for awarding fees.
 See 499 U.S. at 435–36; 42 U.S.C. § 4654(c). But as the
 Claims Court noted, “the Woodleys have in the past re-
 ferred to themselves as pro se litigants.” Claims Court Op.,
 149 Fed. Cl. at 662. And Denise Woodley did not refer to
 Gordon Woodley as her attorney in the Claims Court. U.S.
 Appx. 89–90. Nor does the unsigned agreement provided
 by the Woodleys suffice to show the existence of an attor-
 ney-client relationship. Woodley Appx. 260. This is con-
 trary to Rickley, where it was clear that an attorney-client
 relationship existed between the plaintiff and her spouse
 attorney. 654 F.3d at 956–57. We cannot conclude the
 same about the Woodleys in this case.
     For those reasons, we agree with the Claims Court’s
 denial of fees to Denise Woodley under the Kay rule about
 pro se representation, applied to the URA. We need not
 and do not reach a dispute between the parties about
 whether Denise Woodley “actually incurred”—in the lan-
 guage of the URA—an obligation to pay attorney’s fees to
 Gordon Woodley. And we see no developed argument for
 any non-URA basis for the fee award that Denise Woodley
 seeks. We therefore affirm the denial of fees.
                              III
      We reach a different conclusion about Denise Wood-
 ley’s argument that she is entitled to reasonable expenses,
 independent of her recovery of attorney’s fees. Woodley’s
 Opening Br. 22. Denise Woodley has sought (here and in
 the Claims Court) recovery for three expenses assertedly
 incurred during the litigation: (1) the cost of obtaining an
 appraisal of the property at issue; (2) the Woodleys’ filing
 fee in their 2014 pro se appeal to this court, challenging the
 size of class counsel’s contingent fee; and (3) a fee for URA
 legislative-history research, paid to a third party.
     The URA provides that a court shall award “reasonable
 costs,   disbursements,    and     expenses,    including
Case: 21-1660      Document: 47   Page: 13    Filed: 06/22/2022




 HAGGART   v. US                                           13



 reasonable . . . appraisal . . . fees, actually incurred” be-
 cause of the proceeding. 42 U.S.C. § 4654(c). The Claims
 Court undertook no independent analysis of the reasona-
 bleness of the claimed expenses, but denied them simply as
 “related legal costs” along with the attorney’s fees sought.
 Claims Court Op., 149 Fed. Cl. at 661–62. The statute,
 however, treats fees and expenses separately, and the gov-
 ernment has pointed to no authority establishing that pro
 se litigants may not recover their reasonable expenses. In
 particular, Kay does not support such a proposition; the
 Court in Kay acknowledged that the pro se petitioner had
 requested and recovered expenses, and the appeal con-
 cerned only the denial of attorney’s fees. 499 U.S. at 434
 n.3. And this court explained in Naekel that recovery of
 reasonable expenses under the fee-shifting provision of the
 EAJA, which provides for a reimbursement of costs “in-
 curred,” is “not dependent on whether [petitioner] was rep-
 resenting himself.” 845 F.2d at 981; see also Pickholtz, 284
 F.3d at 1371, 1374 (noting that the district judge allowed
 recovery for a pro se litigant’s out-of-pocket expenses under
 Fed. R. Civ. P. 37, and only the fees issue was on appeal).
     We hold that Denise Woodley may recover reasonable
 expenses even though she may not recover the attorney’s
 fees she seeks for Gordon Woodley’s work. We vacate the
 denial of the claimed expenses and remand so that the
 Claims Court can address the reasonableness of the three
 expenses for which she seeks reimbursement. 4



     4   We understand Denise Woodley’s appeal before us
 to argue for post-judgment interest on any award of fees or
 expenses—“from August 13, 2020, the date on which the
 correct judgment should have been entered.” Woodley’s
 Opening Br. 34–35 (footnote omitted). Although the
 Claims Court rejected an entitlement to interest, it did so
 in discussing a fee award and without a clear focus on post-
 judgment interest. Reconsideration Decision, 151 Fed. Cl.
Case: 21-1660     Document: 47     Page: 14     Filed: 06/22/2022




 14                                              HAGGART   v. US



                              IV
      For the foregoing reasons, we affirm the district court’s
 denial of Denise Woodley’s motion for attorney’s fees for
 Gordon Woodley’s work. We vacate the denial of the re-
 quest for recovery of her reasonable expenses. We remand
 for further proceedings consistent with this opinion.
      The parties shall bear their own costs.
 AFFIRMED IN PART, VACATED IN PART, AND RE-
                 MANDED




 at 65–66. On remand, the Claims Court, if it awards ex-
 penses, should consider any properly preserved request for
 interest.